DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
April 16, 2020
October 8, 2020
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation: 
“a steering operation amount calculating process of calculating a steering operation amount which is an operation amount which is convertible to a torque required for the electric motor as an operation amount of the electric motor for turning the turning wheels to control a steering torque which is input by a driver to a target steering torque by feedback control” in lines 5-9.
It is unclear what is meant by this limitation.  It appears that the limitation is a literal translation into English from a foreign document.  It is unclear how the steering operation amount, operation amount convertible to a torque, operation amount of the electric motor, and steering torque input by a driver, and steering torque are related in the context of feedback control.  This renders the claim vague and indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.
Claim 1 recites the limitation: 
“an angle command value calculating process of calculating an angle command value which is a command value of a convertible angle which is convertible to a turning angle of the turning wheels based on the steering operation amount” in lines 10-12.
It is unclear what is meant by this limitation.  It appears that the limitation is a literal translation into English from a foreign document.  It is unclear how the angle command value, command value of a convertible angle, turning angle, and steering operation amount are related.  This renders the claim vague and indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.
Claim 1 recites the limitation: 
“an angle operation amount calculating process of calculating an angle operation amount which is an operation amount which is convertible to a torque required for the electric motor as an operation amount for controlling the convertible angle to the angle command value by feedback control” in lines 13-16.
It is unclear what is meant by this limitation.  It appears that the limitation is a literal translation into English from a foreign document.  It is unclear how the angle operation amount, torque required for the electric motor, and angle command value are related in the context of feedback control. This renders the claim vague and indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.
Claim 1 recites the limitation: 
“an angle operation amount calculating process of calculating an angle operation amount which is an operation amount which is convertible to a torque required for the electric motor as an operation amount for controlling the convertible angle to the angle command value by feedback control” in lines 13-16.
It is unclear what is meant by this limitation.  It appears that the limitation is a literal translation into English from a foreign document.  It is unclear how the angle operation amount, torque required for the electric motor, and angle command value are related in the context of feedback control. This renders the claim vague and indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.
The term “small” in claim 1 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “great” in claim 1 is a relative term which renders the claim indefinite. The term “great” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “high” in claim 6 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “low” in claim 6 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-9 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Kodera et al. (US 2019/0092384), hereinafter Kodera et al.
Regarding Claim , 
 disclose:
A turning control system comprising an electronic control unit (), wherein the turning control system operates a turning actuator () that includes an electric motor () incorporated thereinto and turns turning wheels () (¶¶), and wherein the 
electronic control unit is configured to perform:
a steering operation amount calculating process of calculating a steering operation amount which is an operation amount which is convertible to a torque required for the electric motor as an operation amount of the electric motor for turning the turning wheels to control a steering torque which is input by a driver to a target steering torque by feedback control (See Examiner Note , infra);
an angle command value calculating process of calculating an angle command value which is a command value of a convertible angle which is convertible to a turning angle of the turning wheels based on the steering operation amount (See Examiner Note , infra);
an angle operation amount calculating process of calculating an angle operation amount which is an operation amount which is convertible to a torque required for the electric motor as an operation amount for controlling the convertible angle to the angle command value by feedback control (See Examiner Note , infra);
an operation process of operating a drive circuit of the electric motor to control the torque of the electric motor (See Examiner Note , infra);
an adjustment process of adjusting a magnitude of a value obtained by subtracting the angle operation amount which is reflected in the operation process from the angle operation amount which is calculated in the angle operation amount calculating process and inputting the angle operation amount after adjustment to the operation process (See Examiner Note , infra); and
a correction process of correcting a magnitude of an input when the angle command value is calculated in the angle command value calculating process to be less when the magnitude of the subtracted value is great than when the magnitude of the subtracted value is small (See Examiner Note , infra).  
[Examiner Note : With respect to Claim , it is important to note that the claim is an apparatus claim.  As an apparatus claim, Claim  recites “an electronic control unit, wherein the turning control system operates a turning actuator that includes an electric motor incorporated thereinto and turns turning wheels, and wherein the electronic control unit is configured to perform … a steering operation amount calculating process … an angle command value calculating process .... an operation process of operating a drive circuit … an adjustment process of adjusting a magnitude of a value … and a correction process of correcting a magnitude of an input”.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In order to be accorded patentable weight, however, functional language in an apparatus claim must limit the claim in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477–78; MPEP § 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner notes further that the requirement of claim  to “” is not part of the claimed apparatus and is an intended use of the electronic control unit, not a structural feature of the apparatus. (see also MPEP 2114 II).  Put simply, how a claimed apparatus is used is not germane to whether it is anticipated or rendered obvious by the prior art.  
Regarding Claim , 
 disclose:
wherein the adjustment process is a process of adjusting a value obtained by dividing the angle operation amount which is reflected in the operation process by the angle operation amount which is calculated in the angle operation amount calculating process in a range of from 0 to 1 (See Examiner Note , infra).    
[Examiner Note : With respect to Claim , it is important to note that the claim is an apparatus claim.  As an apparatus claim, Claim  recites “wherein the adjustment process is a process of adjusting a value obtained by dividing the angle operation amount which is reflected in the operation process by the angle operation amount which is calculated in the angle operation amount calculating process in a range of from 0 to 1”.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In order to be accorded patentable weight, however, functional language in an apparatus claim must limit the claim in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477–78; MPEP § 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner notes further that the requirement of claim  depending from claim 1 to “” is not part of the claimed apparatus and is an intended use of the electronic control unit, not a structural feature of the apparatus. (see also MPEP 2114(II)).  Put simply, how a claimed apparatus is used is not germane to whether it is anticipated or rendered obvious by the prior art.  
Regarding Claim , 
 disclose:
wherein the angle operation amount calculating process is a process of calculating the angle operation amount based on a sum of a feed-forward operation amount which is an operation amount for feed-forward control to the angle command value and an estimated disturbance torque which is an output of a disturbance observer based on a difference between the convertible angle and the angle command value (See Examiner Note , infra), and
wherein the adjustment process is a process of adjusting a magnitude of an input when the angle command value is calculated in the angle command value calculating process based on a value obtained by subtracting the estimated disturbance torque which is reflected in the operation process from the estimated disturbance torque which is reflected in an output of the angle operation amount calculating process (See Examiner Note , infra).  
[Examiner Note : With respect to Claim , it is important to note that the claim is an apparatus claim.  As an apparatus claim, Claim  recites “wherein the angle operation amount calculating process is a process of calculating the angle operation amount based on a sum of a feed-forward operation amount which is an operation amount for feed-forward control to the angle command value and an estimated disturbance torque which is an output of a disturbance observer based on a difference between the convertible angle and the angle command value, and wherein the adjustment process is a process of adjusting a magnitude of an input when the angle command value is calculated in the angle command value calculating process based on a value obtained by subtracting the estimated disturbance torque which is reflected in the operation process from the estimated disturbance torque which is reflected in an output of the angle operation amount calculating process ”.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In order to be accorded patentable weight, however, functional language in an apparatus claim must limit the claim in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477–78; MPEP § 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner notes further that the requirement of claim 3 depending from claim  to “” is not part of the claimed apparatus and is an intended use of the electronic control unit, not a structural feature of the apparatus. (see also MPEP 2114 II).  Put simply, how a claimed apparatus is used is not germane to whether it is anticipated or rendered obvious by the prior art.
Regarding Claim , 
 disclose:
wherein the operation process includes a process of controlling a torque of the electric motor based on the angle operation amount regardless of the steering operation amount (See Examiner Note , infra).  
[Examiner Note : With respect to Claim , it is important to note that the claim is an apparatus claim.  As an apparatus claim, Claim  recites “wherein the operation process includes a process of controlling a torque of the electric motor based on the angle operation amount regardless of the steering operation amount ”.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In order to be accorded patentable weight, however, functional language in an apparatus claim must limit the claim in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477–78; MPEP § 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner notes further that the requirement of claim 4 depending from claim  to “” is not part of the claimed apparatus and is an intended use of the electronic control unit, not a structural feature of the apparatus. (see also MPEP 2114 II).  Put simply, how a claimed apparatus is used is not germane to whether it is anticipated or rendered obvious by the prior art.
Regarding Claim , 
 disclose:
wherein the angle command value calculating process includes a change process of changing a relationship of an output with the input based on the magnitude of the subtracted value (See Examiner Note , infra).  
 [Examiner Note : With respect to Claim , it is important to note that the claim is an apparatus claim.  As an apparatus claim, Claim  recites “wherein the operation process includes a process of controlling a torque of the electric motor based on the angle operation amount regardless of the steering operation amount ”.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In order to be accorded patentable weight, however, functional language in an apparatus claim must limit the claim in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477–78; MPEP § 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner notes further that the requirement of claim 5 depending from claim  to “” is not part of the claimed apparatus and is an intended use of the electronic control unit, not a structural feature of the apparatus. (see also MPEP 2114 II).  Put simply, how a claimed apparatus is used is not germane to whether it is anticipated or rendered obvious by the prior art.
Regarding Claim , 
 disclose:
wherein the adjustment process includes a process of decreasing the magnitude of the subtracted value when a vehicle speed is high in comparison with a case in which the vehicle speed is low (See Examiner Note , infra).  
[Examiner Note : With respect to Claim , it is important to note that the claim is an apparatus claim.  As an apparatus claim, Claim  recites “wherein the adjustment process includes a process of decreasing the magnitude of the subtracted value when a vehicle speed is high in comparison with a case in which the vehicle speed is low. ”.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In order to be accorded patentable weight, however, functional language in an apparatus claim must limit the claim in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477–78; MPEP § 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner notes further that the requirement of claim 6 depending from claim  to “” is not part of the claimed apparatus and is an intended use of the electronic control unit, not a structural feature of the apparatus. (see also MPEP 2114 II).  Put simply, how a claimed apparatus is used is not germane to whether it is anticipated or rendered obvious by the prior art.
Regarding Claim , 
 disclose:
wherein the electronic control unit is configured to perform a detection process of detecting a sideslip of a vehicle (See Examiner Note , infra), and
wherein the adjustment process includes a process of increasing the magnitude of the subtracted value when a sideslip is detected in the detection process in comparison with a case in which a sideslip is not detected (See Examiner Note , infra).  
[Examiner Note : With respect to Claim , it is important to note that the claim is an apparatus claim.  As an apparatus claim, Claim  recites “wherein the electronic control unit is configured to perform a detection process of detecting a sideslip of a vehicle, and wherein the adjustment process includes a process of increasing the magnitude of the subtracted value when a sideslip is detected in the detection process in comparison with a case in which a sideslip is not detected. ”.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In order to be accorded patentable weight, however, functional language in an apparatus claim must limit the claim in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477–78; MPEP § 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner notes further that the requirement of claim 7 depending from claim  to “” is not part of the claimed apparatus and is an intended use of the electronic control unit, not a structural feature of the apparatus. (see also MPEP 2114 II).  Put simply, how a claimed apparatus is used is not germane to whether it is anticipated or rendered obvious by the prior art.
Regarding Claim , 
 disclose:
wherein the electronic control unit is configured to perform an acquisition process of acquiring a request signal from a driver (See Examiner Note , infra), and
wherein the adjustment process includes a process of increasing the subtracted value based on the request signal acquired in the acquisition process (See Examiner Note , infra).  
[Examiner Note : With respect to Claim , it is important to note that the claim is an apparatus claim.  As an apparatus claim, Claim  recites “wherein the electronic control unit is configured to perform an acquisition process of acquiring a request signal from a driver, and wherein the adjustment process includes a process of increasing the subtracted value based on the request signal acquired in the acquisition process. ”.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In order to be accorded patentable weight, however, functional language in an apparatus claim must limit the claim in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477–78; MPEP § 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner notes further that the requirement of claim  depending from claim 1 to “” is not part of the claimed apparatus and is an intended use of the electronic control unit, not a structural feature of the apparatus. (see also MPEP 2114(II)).  Put simply, how a claimed apparatus is used is not germane to whether it is anticipated or rendered obvious by the prior art.  
Regarding Claim , 
 disclose:
wherein the electronic control unit is configured to perform a target steering torque calculating process of calculating the target steering torque based on a sum of amounts which are obtained by converting the steering operation amount and the steering torque to an amount of force acting on the same object (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that the claim is an apparatus claim.  As an apparatus claim, Claim  recites “wherein the electronic control unit is configured to perform a target steering torque calculating process of calculating the target steering torque based on a sum of amounts which are obtained by converting the steering operation amount and the steering torque to an amount of force acting on the same object”.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In order to be accorded patentable weight, however, functional language in an apparatus claim must limit the claim in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477–78; MPEP § 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner notes further that the requirement of claim  depending from claim 1 to “” is not part of the claimed apparatus and is an intended use of the electronic control unit, not a structural feature of the apparatus. (see also MPEP 2114(II)).  Put simply, how a claimed apparatus is used is not germane to whether it is anticipated or rendered obvious by the prior art.  
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747